 Case 1:19-mc-00342-LPS Document 25 Filed 09/24/20 Page 1 of 4 PageID #: 209




                         100 S. West Street, Suite 400 • Wilmington, DE 19801
                          Telephone 302.576.1600 • Facsimile 302.576.1100
                                           www.ramllp.com
Garrett B. Moritz                                                               Direct Dial 302.576.1604
                                                                                    gmoritz@ramllp.com
                                        September 24, 2020

VIA E-FILING
The Honorable Leonard P. Stark
U.S. District Court for the
District of Delaware
844 North King Street
Wilmington, Delaware 19801

 Re:     Phillips Petroleum Company Venezuela Limited et al. v. Petróleos de Venezuela,
         S.A. et al., C.A. No. 19-mc-342-LPS

Dear Chief Judge Stark:

        The parties to the above-captioned action write at the Court’s direction to submit this joint
status report on how to further proceed in light of the parties’ arguments concerning the forum
selection clause in the parties’ settlement agreement and the defendants’ contention that payments
required by the settlement agreement were impossible to make because of an Executive Order and/or
regulations of the United States Treasury Department’s Office of Foreign Assets Control (“OFAC”).

 Common Ground

        Plaintiffs-Judgment Creditors Phillips Petroleum Company Venezuela Limited and
ConocoPhillips Petrozuata B.V. (together, “ConocoPhillips”) supplied to Defendants-Judgment
Debtors Petróleos de Venezuela, S.A., Corpoguanipa, S.A., and PDVSA Petróleo, S.A.
(collectively, “PDVSA”) copies of (i) OFAC License No. Venezuela-2018-353747-4 dated
August 21, 2020; (ii) ConocoPhillips’ written request for that license dated May 5, 2020; and (iii)
the cover letter from OFAC transmitting that license.

        The parties agree to submit for the Court’s consideration a copy of the executed settlement
agreement between the parties dated August 18, 2018 (the “Settlement Agreement”). The parties
agree to submit under seal a full copy of the Settlement Agreement, without the exhibits, and to
further meet and confer over the next two weeks to attempt to reach agreement on any proposed
 Case 1:19-mc-00342-LPS Document 25 Filed 09/24/20 Page 2 of 4 PageID #: 210

The Honorable Leonard P. Stark
September 24, 2020
Page 2

redactions from the version of the Settlement Agreement to eventually be publicly filed. To that
end, the parties respectfully submit the attached agreed proposed order authorizing the
confidential filing.

       However, as described below, the parties disagree on whether a ruling from a New York
court on PDVSA’s impossibility defense is a condition precedent to issuing a ruling on
ConocoPhillips’s pending motion before this Court seeking a writ of fieri facias.

 ConocoPhillips’s Positions

       First, ConocoPhillips is not required to prove (or even allege) a breach of contract as a
condition precedent to bringing this judgment-enforcement action. Under ¶ 9.4.2 of the Settlement
Agreement, ConocoPhillips is entitled to enforce the S.D.N.Y. judgment confirming the arbitration
award, upon an “Event of Payment Default,” defined to include “if any Quarterly Installment
Payment required by Article 4.0 of this Agreement . . . is not paid . . . when due.” ¶ 9.1.4. It is
undisputed that PDVSA did not make the installment payment due in November 2019 (and has
not made any payment since). As a result, ConocoPhillips had multiple remedies available to it:
(i) ConocoPhillips could have sued PDVSA for breach of contract under ¶ 9.3.2 (because a
“Payment Default” is also a “Default” under ¶ 9.1.4) if it wished to do so; (ii) ConocoPhillips also
had the right to unilaterally enforce the S.D.N.Y. judgment under ¶ 9.4.2 (“Extra-Contractual
Judgment Enforcement”), as it did before this Court. Those are separate and independent remedies
for an uncured “Event of Payment Default.” ConocoPhillips did not bring a breach of contract
claim. While that remedy is still available to ConocoPhillips, ConocoPhillips is not required to
seek a declaration from a New York court of an “Event of Payment Default” before undertaking
Extra-Contractual Judgment Enforcement. Instead, ConocoPhillips is immediately entitled to—
and by this action did—seek to enforce the judgment.

        Second, PDVSA’s impossibility defense is not an issue this Court needs to address. If
PDVSA genuinely had a claim or defense based on OFAC sanctions or licensing and
impossibility of performance, PDVSA’s remedy under ¶ 9.5 of the Settlement Agreement would
have been to notice a breach by ConocoPhillips in November of 2019 (when ConocoPhillips
registered the judgment and moved for the writ), and if uncured, either (i) to sue ConocoPhillips
in New York to try to enjoin the enforcement, or (ii) to unilaterally terminate the Settlement
Agreement. See ¶ 9.5.2. PDVSA has done neither. PDVSA’s impossibility argument here is
misplaced and this action should proceed, notwithstanding any excuse offered by PDVSA for
failing to make the required settlement payments.

        Third, PDVSA’s argument is not genuine. Prior to the Court raising the forum selection
clause, PDVSA never argued that a ruling from a New York court on its purported defense was
a condition precedent, either to the registration of the S.D.N.Y. judgment in this District or this
Court’s issuing a fi fa writ. Prior to its opposition to the fi fa writ, PDVSA never mentioned that
Executive Order 13884 prevented it from making the settlement payments that PDVSA missed.
PDVSA has asserted this “defense” and lately embraced the forum clause solely for the purpose
of delaying this enforcement action.
 Case 1:19-mc-00342-LPS Document 25 Filed 09/24/20 Page 3 of 4 PageID #: 211

The Honorable Leonard P. Stark
September 24, 2020
Page 3

        Fourth, and in any event, ConocoPhillips was authorized to receive the payments that
PDVSA failed to make. After OFAC placed PDVSA on the Specially Designated Nationals and
Blocked Persons List pursuant to Executive Order 13850, ConocoPhillips was promptly
authorized by License No. Venezuela-2018-353747-2 to receive payments due under the
Settlement Agreement, through July 31, 2020. That authorization survived Executive Order
13884; and ConocoPhillips remains authorized to receive payments by License No. Venezuela-
2018-353747-4, issued on August 21, 2020, through August 31, 2022. To resolve any doubt, the
parties should brief the narrow issue of ConocoPhillips’ ability under OFAC regulations to
receive settlement payments from PDVSA.

PDVSA Defendants’ Positions

       First, PDVSA believes that ConocoPhillips should produce all of its alleged
communications with OFAC that it referenced during oral argument. ConocoPhillips put these
alleged communications at issue during oral argument when its counsel repeatedly asserted that
ConocoPhillips has been in constant communication with OFAC and that it consulted with OFAC
before registering the S.D.N.Y. Judgment in this Court and before seeking an attachment of the
PDVH shares. (Tr. 14:2-6, 17:22-18:3.) The parties are currently working together to resolve
these production issues. If no resolution can be reached, PDVSA intends to seek an order
compelling production from the courts in New York. However, if this Court concludes that it can
adjudicate the threshold issue of whether PDVSA has breached the Settlement Agreement
notwithstanding the New York forum selection clause in that agreement, PDVSA would seek such
an order from this Court.

         Second, PDVSA’s position is that no further briefing is necessary at this time unless this
Court determines that it would benefit from further briefing on the issue of enforcement of the
New York forum selection clause in the Settlement Agreement. However, in response to
ConocoPhilllips’s arguments above on this issue, we note that New York law mandates
enforcement of New York forum selection clauses without exception where, as here, the contract
relates to a transaction of not less than $1 million. See N.Y. Gen. Oblig. Law § 5-1402; IRB-Brasil
Resseguros, S.A. v. Inepar Invs., S.A., 20 N.Y.3d 310, 314-16 (2012).

       ConocoPhillips argues that the forum selection clause does not apply here, maintaining that
this proceeding falls under Extra-Contractual Judgment Enforcement, together with some
extraneous but irrelevant procedural arguments. But those arguments are predicated on
ConocoPhillips’s proffered interpretation of the Settlement Agreement, and, thus, must decided by
the New York court, not this Court, because the forum selection clause explicitly states that
disputes relating to the interpretation of the Settlement Agreement must be adjudicated in New
York.

        ConocoPhillips also asserts that PDVSA’s impossibility defense is not genuine and
therefore the New York forum selection clause should not apply. However, as a matter of
governing New York law, the Venezuelan sanctions regime may render PDVSA’s contractual
payment obligations impossible to perform. See Dresser-Rand Co. v. Petróleos de Venezuela,
S.A., 439 F. Supp. 3d 270, 274 (S.D.N.Y. 2020) (“[A]s a matter of law, these [OFAC] sanctions
make it legally impossible here for PDVSA to pay [the plaintiff].”). The Settlement Agreement
 Case 1:19-mc-00342-LPS Document 25 Filed 09/24/20 Page 4 of 4 PageID #: 212

The Honorable Leonard P. Stark
September 24, 2020
Page 4

excuses a party from performing any obligation that would facilitate a violation of Applicable Law,
which clearly includes the Venezuelan sanctions. The only question here is whether
ConocoPhillips had a license to receive payment under the Settlement Agreement at the time
PDVSA allegedly breach its payment obligation in October 2019. It did not. ConocoPhillips’s
license was issued in April 2019 and, by its own terms, does not apply to sanctions imposed after
its issuance and was rendered irrelevant by additional sanctions imposed against PDVSA on
August 5, 2019 pursuant to Executive Order 13884, 84 Fed. Reg. 38,843, §§ 1(a), 3(b), 6(d). And
ConocoPhillips’ renewed license issued in August 2020 does not purport to retroactively authorize
the receipt of payments due under the Settlement Agreement in October 2019. Thus, PDVSA has
a more than colorable defense under governing New York law and the terms of the Settlement
Agreement, and those issues must be determined by a New York court under the mandatory New
York forum selection clause in the Settlement Agreement.

        Nevertheless, if this Court decides that it can proceed with this case despite the New York
forum selection clause, PDVSA believes it would be appropriate to submit supplemental briefing
on PDVSA’s impossibility defense as well as ConocoPhillips’s new argument, which was raised
for the first time during oral argument, that a writ of attachment can be issued but not served under
the OFAC sanctions – notwithstanding that fact that the OFAC regulations explicitly prohibit “the
issuance, docketing, or filing of … any judgment, decree, attachment, … or other judicial or
administrative process or order, or the service of any garnishment” absent a specific license from
OFAC. 31 C.F.R. §§ 591.310, 591.407.

       We appreciate the Court’s attention to this matter. As always, counsel are available at the
Court’s convenience should Your Honor have any questions or wish to hear from the parties.

                                                      Respectfully submitted,

                                                      /s/ Garrett B. Moritz

                                                      Garrett B. Moritz (#5646)

Enclosure

cc:    All Counsel of Record
